Staley, Jr., J.
(dissenting). I would confirm the determination of the respondent in its entirety. The New York State Tax Law, in effect in 1955 (Tax Law, § 360), did not provide for a deduction for amortization of bond premiums for individuals and, absent any statutory provision for such a deduction, petitioner was not entitled to amortize and deduct the premium paid by him on the purchase of corporate bonds in connection with his 1955 New York State income tax return.
Herlihy, P. J., Main and Reynolds, JJ., concur with Sweeney, J.; Staley, Jr., J., dissents and votes to confirm in an opinion.
Determination modified, on the law and the facts, and matter remanded for recomputation of petitioner’s tax liability so as to allow an appropriate deduction for amortizable bond premiums, and, as so modified, confirmed, without costs.